In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18-2212
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

JACOB D. LICKERS,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
                     Central District of Illinois.
           No. 4:16-cr-40011 — Sara Darrow, Chief Judge.
                     ____________________

       ARGUED APRIL 8, 2019 — DECIDED JUNE 27, 2019
                ____________________

    Before WOOD, Chief Judge, and SCUDDER and ST. EVE, Cir-
cuit Judges.
    SCUDDER, Circuit Judge. Jacob Lickers received a sentence
of 132 months’ imprisonment and a lifetime of supervised re-
lease for possessing child pornography. Cases like these often
arise from undercover law enforcement activity on the Inter-
net. Not this case. Two narcotics oﬃcers visited a park in
Monmouth, Illinois, as part of undercover drug work. They
unexpectedly observed Lickers sitting alone in a parked car
2                                                   No. 18-2212

under a tree while looking at his phone and watching a family
with young children on a nearby playground, later discover-
ing that he was engaging in indecent sexual conduct. On ap-
peal Lickers contends that the police’s encounter with him in
the park and the subsequent search of his phone and laptop
computer violated the Fourth Amendment. He also chal-
lenges the life term of supervised release imposed by the dis-
trict court. We aﬃrm.
                                I
    On the afternoon of September 3, 2015, Jacob Lickers sat
alone in his car, parked in the grass under a group of trees in
Monmouth Park. Two undercover police oﬃcers dressed in
civilian clothes, in the park to meet a confidential drug source,
noticed Lickers and found his behavior odd. He appeared ex-
cited, repeatedly looking toward the passenger seat, down at
his lap, and then at a family with young children on a nearby
playground. On their second and third rounds through the
park, the oﬃcers again passed Lickers and observed the same
behavior. On their final pass they called dispatch to run the
car’s Colorado license plate.
    The oﬃcers parked and continued to watch Lickers, at one
point thinking that he may be a drug user because his move-
ments reflected the tweaking commonly exhibited by some-
one craving methamphetamine. The oﬃcers decided to ap-
proach Lickers’s car and start a conversation, including by of-
fering to sell drugs. Upon doing so, Inspector Jimmy McVey
saw that Lickers had a small towel covering his lap, which he
kept putting his hands under, and a cellphone on the passen-
ger seat. At that point, the second oﬃcer, Inspector Ryan Mar-
No. 18-2212                                                    3

icle, addressed Lickers by his first name, to which Lickers re-
sponded by asking if the two men were police oﬃcers. The
oﬃcers so confirmed and displayed their badges.
    Lickers’s demeanor then changed. He became noticeably
nervous, began breathing heavily, and sought to knock his
cellphone oﬀ the seat to the floor of the car. He also kept plac-
ing his hands under the towel on his lap. Inspector McVey re-
acted by asking Lickers for his driver’s license, which Lickers
provided. McVey then radioed Lickers’s information to dis-
patch and asked for a patrol car to come to the park.
    Over the next minute or so, and despite the oﬃcers’ re-
peated requests to keep his hands visible and out in the open,
Lickers continued placing his hands under the towel on his
lap. Concerned that Lickers may be concealing a weapon, In-
spector Maricle directed him to remove the towel. Lickers did
so, exposing his genitals. When Inspector McVey asked Lick-
ers what he was doing, Lickers said he was looking at the web-
site Craigslist on his phone and “self-pleasuring himself.” He
then immediately changed course, however, and insisted that
he was urinating in a cup, despite the presence of a nearby
public restroom.
    Skeptical of the new explanation, Inspector McVey asked
Lickers if he was viewing pornography on his phone while
watching the family with children on the playground. Lickers
had no response. At that point, McVey ordered Lickers to pull
up his pants and step out of the car. The moment Lickers
opened the car door, Inspector McVey smelled marijuana.
When Lickers denied McVey’s request to search the car, the
police radioed for a K9 unit to come to the park. The unit ar-
rived about 20 to 30 minutes later, and a dog circled the car
and alerted near the passenger door, at which point Lickers
4                                                  No. 18-2212

admitted he had marijuana inside. The oﬃcers then found the
marijuana and placed Lickers under arrest for drug posses-
sion. A subsequent, more thorough inventory search of the car
resulted in the oﬃcers recovering Lickers’s cell phone, laptop
computer, and digital camera.
    Later the same day a state court judge approved a warrant
authorizing a search of these devices. The search revealed sex-
ually explicit videos of young children on Lickers’s phone.
Following his indictment on state drug and child pornogra-
phy charges, Lickers moved to suppress not only the evidence
recovered from his phone, but also the police’s initial deten-
tion of him in the park, as well as the search of the car with
the help of the K9 unit. The state court granted the motion,
concluding that the police “lacked suﬃcient justification to re-
move the defendant from his automobile” as well as either
reasonable suspicion or probable cause to detain him for 20 to
30 minutes while awaiting the K9 unit. Accordingly, the state
court ordered suppressed “all physical evidence seized and
statements of the defendant made after the arrival of the uni-
form[ed] oﬃcers [in the park].” A dismissal of all state
charges against Lickers then followed.
    Federal authorities entered the picture about three weeks
later. It was then that the FBI sought a warrant to search Lick-
ers’s phone and laptop. The aﬃdavit presented to the district
court included a copy of the state search warrant application
and disclosed that the prior search by state authorities uncov-
ered child pornography on Lickers’s phone. The district court
issued the warrant, and the FBI’s ensuing search of Lickers’s
phone found pornographic images and videos of very young
children, including one video of a girl not even a year old.
No. 18-2212                                                   5

    A federal grand jury indicted Lickers for possessing and
transporting child pornography. And Lickers again moved to
suppress the evidence, arguing that his initial detention by
the Monmouth police in the park and the subsequent search
of his phone and computer by state and federal authorities vi-
olated the Fourth Amendment. The district court denied the
motion, with then-Judge (now Chief Judge) Darrow reason-
ing that the oﬃcers’ initial encounter with Lickers, including
their request to see his driver’s license, was consensual and
therefore permitted under the Fourth Amendment. What the
police observed “almost contemporaneously” from there, the
district judge found, was “odd behavior” that continued and
created the reasonable suspicion necessary to eﬀect the sei-
zure that occurred when the oﬃcers ordered Lickers out of
his car. The district court placed particular emphasis on Lick-
ers’s eﬀort to “toss the phone oﬀ the [car] seat” and his “con-
tinu[ing] to place his hands underneath the towel” after being
told to keep his hands visible. “And then as soon as he re-
moved the towel,” the court added, the oﬃcers “certainly
[had] reasonable suspicion” that “he was committing the of-
fense of public indecency” in violation of Illinois law.
    The district court also denied Lickers’s motion to suppress
that challenged the validity of the search warrant. Probable
cause backed the searches of Lickers’s phone and other de-
vices, Judge Darrow explained, because the aﬃdavit de-
scribed Lickers engaging in indecent conduct while looking
at the children on the playground and viewing Craigslist on
his phone. While acknowledging this was “not the strongest
case,” the district court found the facts in the FBI agent’s aﬃ-
davit suﬃcient to establish probable cause as to the presence
of child pornography on Lickers’s phone.
6                                                     No. 18-2212

    The district court’s ruling led in short order to Lickers
pleading guilty to the federal charges while reserving his
right to appeal the denial of his motion to suppress. The dis-
trict court then sentenced Lickers to 132 months’ imprison-
ment and a lifetime of supervised release. The court deter-
mined that the life term of supervision was warranted be-
cause of Lickers’s acute need for treatment and the high risk
that he would continue to pursue sexual interests in young
children. At one point during sentencing, after highlighting
the interest Lickers had expressed in instant messages in hav-
ing sexual contact with infants and toddlers, the court empha-
sized that “it was just a matter of time before there was hands-
on oﬀenses.”
                                II
                                A
    The Supreme Court’s 1968 decision in Terry v. Ohio, 392
U.S. 1, supplies the framework for evaluating the police’s en-
counter with Lickers in Monmouth Park. If the police have
reasonable suspicion to believe a crime has been committed,
the Fourth Amendment permits brief detention to enable fur-
ther investigation. See id. at 30; see also United States v. Boden,
854 F.2d 983, 992 (7th Cir. 1988) (explaining that “[a] Terry in-
vestigative stop is a brief detention which gives oﬃcers a
chance to verify (or dispel) well-founded suspicions that a
person has been, is, or is about to be engaged in criminal ac-
tivity”). The validity of the so-called Terry stop turns on an
objective assessment of the totality of the facts and circum-
stances. See United States v. Brown, 188 F.3d 860, 865–66 (7th
Cir. 1999) (describing the Terry inquiry as “objective, not sub-
jective”).
No. 18-2212                                                    7

    The parties dispute when Lickers was no longer free to
leave the park, for that moment defines when a seizure oc-
curred within the meaning of the Fourth Amendment. See
United States v. Mendenhall, 446 U.S. 544, 554 (1980). Much
turns on the answer. If Lickers is right that the police violated
the Fourth Amendment from the get-go by approaching his
car and asking for his driver’s license, everything that fol-
lowed, including the search of his car and ultimately of his
phone, constituted the impermissible fruit of an unlawful de-
tention. The government has a very diﬀerent take on the facts.
In its view, the oﬃcers’ encounter with Lickers, including the
request to see his driver’s license, began as entirely consen-
sual and proceeded from there only in response to conduct by
Lickers himself that created the reasonable suspicion neces-
sary to justify the police’s every subsequent action.
    Our own fresh look at the record shows that the govern-
ment has the better of the arguments and, by extension, that
the district court was right to reject Lickers’s challenge to the
police’s initial detention of him in the park. See United States
v. Figueroa-Espana, 511 F.3d 696, 701 (7th Cir. 2007) (explaining
that we review a district court’s legal determinations in a sup-
pression hearing de novo and its factual determinations for
clear error).
    Start with the police’s decision to approach Lickers in his
parked car. That decision was the product of the oﬃcers’ cu-
riosity in response to what seemed like odd behavior. Lickers
had parked in the grass, not in the parking lot, and his re-
peated tweaking left the oﬃcers, who were working a narcot-
ics beat, the impression that drug activity may be afoot. Nor
would it have been unreasonable for the oﬃcers (though they
did not say so) to question whether Lickers needed medical
8                                                    No. 18-2212

help. Faced with these circumstances, the oﬃcers were free to
approach Lickers and peer into his car as part of trying to fig-
ure out what was going on, for it is well established that “[t]he
Fourth Amendment is not triggered when law enforcement
oﬃcers merely approach an individual in a public place and
ask a few questions.” United States v. Douglass, 467 F.3d 621,
623–24 (7th Cir. 2006).
    Nor was there any Fourth Amendment infirmity in the of-
ficers asking Lickers for his driver’s license. See INS v. Del-
gado, 466 U.S. 210, 216 (1984) (explaining that “interrogation
relating to one’s identity or a request for identification by the
police does not, by itself, constitute a Fourth Amendment sei-
zure”). The request was just that—oﬃcers asking, as they of-
ten do, for a driver’s license—and the circumstances sur-
rounding that request show that Lickers could have said no,
told the police he wanted to leave the park, and then driven
away. The encounter did not result from a traﬃc stop or some
other interaction that left Lickers with no choice but to turn
over his license. See Florida v. Bostick, 501 U.S. 429, 434–45
(1991) (explaining that “even when oﬃcers have no basis for
suspecting a particular individual, they may generally ask
questions of that individual, ask to examine the individual’s
identification” and no seizure occurs “as long as the police do
not convey a message that compliance with their requests is
required”); Douglass, 467 F.3d at 624 (finding no error with the
district court’s determination that no seizure occurred when
the suspect “still could have declined to answer [the oﬃcers’]
questions and driven away”).
    Other facts reinforce this conclusion. In particular, the dis-
trict court was right to emphasize that Lickers, by saying yes
to one request from the police (for his driver’s license) but no
No. 18-2212                                                   9

to others (to the later search of his car) shows that he re-
mained free to make choices throughout his encounter with
the police. That he chose to provide his driver’s license did
not convert his initial encounter with the police into an un-
lawful seizure.
    Nor do the facts show that the oﬃcers asked for Lickers’s
license and then, without reason, held him in the park for an
unreasonable period of time. See United States v. Black, 675
F.2d 129, 136 (7th Cir. 1982). To the contrary, what transpired
“almost contemporaneously,” as the district court found, was
that Lickers’s odd behavior continued from the moment the
police identified themselves and asked him for his license.
The police found Lickers with a towel covering his lap, seek-
ing to prevent the oﬃcers from seeing his cell phone, and re-
peatedly moving his hands under the towel and refusing to
keep them out in the open. These circumstances left the oﬃc-
ers no way of knowing he was not hiding a firearm under the
towel, so they were on solid ground asking him to remove it.
Once Lickers did so and exposed himself, the oﬃcers were in-
stantly able to connect other dots, including his focus on the
family with kids and eﬀort to conceal his phone, indicating
that he may have been engaged in public indecency or posed
some danger to children.
    From there the analysis is even more straightforward.
Upon smelling the marijuana emanating from Lickers’s car,
the police had ample cause to call the K9 unit to the park. See
United States v. Franklin, 547 F.3d 726, 733 (7th Cir. 2008) (“A
police oﬃcer who smells marijuana coming from a car has
probable cause to search that car.”) The K9 unit arrived with-
out unreasonable delay (within approximately 20 to 30
minutes) and the dog’s alert to the presence of drugs only re-
inforced the presence of probable cause authorizing the
10                                                   No. 18-2212

search. See Florida v. Harris, 568 U.S. 237, 247 (2013) (explain-
ing that a “court can presume (subject to any conflicting evi-
dence oﬀered) that the dog’s alert provides probable cause to
search” a vehicle). And once the police found the marijuana,
the law allowed the subsequent inventory search of the vehi-
cle and thus the seizure of Lickers’s cell phone and computer.
See United States v. McGuire, 957 F.2d 310, 314–15 (7th Cir.
1992) (concluding that a full inventory search was authorized
following the lawful recovery of drugs from a car). And, of
course, all of these events occurred well before the Illinois leg-
islature (in House Bill 1438) legalized recreational marijuana
use eﬀective January 1, 2020.
    On this record, then, we agree with the district court that
no aspect of the police’s encounter with Lickers in Monmouth
Park oﬀended the Fourth Amendment. Having reached that
conclusion, we proceed to Lickers’s separate challenge to the
state and federal warrants authorizing the search of his cell
phone and computer.
                                B
    Lickers’s challenge to the search warrants raises a question
that seems to be a first in our caselaw. We have before us a
circumstance where federal agents sought and received a
warrant by relying on facts supplied in, and evidence derived
from, a prior state court warrant that, in our independent as-
sessment, lacked probable cause. But now on appeal, in an ef-
fort to save the federal search, the federal government seeks
protection under the good-faith exception of United States v.
Leon, 468 U.S. 897 (1984). While we ultimately conclude that
Leon applies, the analysis requires some unpacking.
No. 18-2212                                                  11

    The beginning point is the probable cause assessment.
Probable cause exists when the circumstances “indicate a rea-
sonable probability that evidence of a crime will be found in
a particular location; neither an absolute certainty nor even a
preponderance of the evidence is necessary.” United States v.
Aljabari, 626 F.3d 940, 944 (7th Cir. 2010). Where, as here, an
aﬃdavit serves to support a warrant, the controlling question
is whether the aﬃdavit contained suﬃcient facts “given the
nature of the evidence sought and the crime alleged, [to] al-
low for a reasonable inference that there is a fair probability
that evidence will be found in a particular place.” Id. at 944–
45.
    With one substantial exception, the warrant aﬃdavit sub-
mitted to the district court by the FBI agent mirrored the aﬃ-
davit that Inspector Jimmy McVey of the West Central Illinois
Task Force previously submitted to the Illinois court. Indeed,
the federal reliance on the state search warrant application
was so extensive that the FBI agent’s aﬃdavit expressly refer-
enced the state application and attached a copy of Inspector
McVey’s aﬃdavit. But the federal search warrant also went
further by, most importantly, explaining that the initial search
of Lickers’s phone and computer by state authorities revealed
a video showing a man sexually assaulting a girl no more than
three years old. With this showing, the district court issued
the warrant—an outcome everyone would have expected
given the federal agent’s pointing to the known presence of at
least one child pornography video on Lickers’s phone. Know-
ing something exists in a particular place conclusively satis-
fies the law’s fair probability requirement.
    Lickers does not disagree with these observations, but in-
stead focuses our attention in the first instance on the aﬃdavit
12                                                 No. 18-2212

supporting the state search warrant. He is right to do so, as
any probable cause deficiency with the state search warrant
would, as a matter of law and logic on these facts, heavily in-
form any conclusion we reach about the suﬃciency of proba-
ble cause in the federal warrant application. See United States
v. May, 214 F.3d 900, 905–06 (7th Cir. 2000) (evaluating the im-
plications of a deficient state search warrant in the context of
reviewing a subsequent federal search).
    Think of the analysis this way: even if we preferred to fo-
cus on the FBI aﬃdavit supporting the federal warrant, we
could not ignore Lickers’s contention that the most important
fact in that aﬃdavit is the reference to the child pornography
video recovered from the initial state search that he contends
lacked probable cause. Lickers, in short, is on solid footing
challenging the state warrant given that the state search bore
the most important fruit seeding the subsequent federal
search. His position is equally sound even if we reframe our
focus on the aﬃdavit supporting the federal warrant, as we
would still need to disregard the reference to the evidence re-
covered from the state’s initial search of his cell phone.
    In the end, whether we focus on the state aﬃdavit or the
FBI aﬃdavit minus the reference to the child pornography
video, we land in the same place and agree with Lickers that
both warrants lacked probable cause. The aﬃdavit submitted
in the state court spanned just more than a single page and,
by its terms, all but acknowledged a lack of probable cause for
believing child pornography would be present on the cell
phone. In one place, Inspector McVey explained that
Craigslist, which Lickers said he was viewing on his phone
when the police approached his car, allows access to sites con-
taining both adult and child pornography. In another place,
No. 18-2212                                                 13

McVey observed that “[b]ecause of the defendant’s activity of
also watching the family with children [on the nearby play-
ground], I believe it is possible that he may have been viewing
child pornography while masturbating.” In no place, though,
did the aﬃdavit go further—by, for example, explaining what
it was about Lickers’s behavior in the park combined with law
enforcement’s experience investigating child pornography of-
fenses that made it probable, and not just possible, that Lick-
ers’s phone contained child pornography.
   The moment we disregard the reference to the child por-
nography video in the FBI agent’s aﬃdavit, the federal war-
rant falls short for the same reason. We cannot conclude that
what remains in the federal aﬃdavit supplied enough facts to
create a fair probability that the FBI would find child pornog-
raphy on Lickers’s phone. Maybe, but maybe is not probably,
and that is where the federal warrant was lacking.
    All of this brings us to Leon’s good-faith exception. The
general teachings of Leon are clear and familiar. We know, for
instance, that “[a]n oﬃcer’s decision to obtain a warrant is
prima facie evidence that he or she was acting in good faith.”
United States v. Koerth, 312 F.3d 862, 868 (7th Cir. 2002). We
also know that a defendant can rebut this presumption, as
Lickers attempts to do here, by showing that “the aﬃdavit
submitted in support of the warrant was ‘so lacking in indicia
of probable cause as to render oﬃcial belief in its existence
entirely unreasonable.’” United States v. Olson, 408 F.3d 366,
372 (7th Cir. 2005) (quoting Leon, 468 U.S. at 923).
    Overcoming the presumption of good faith is no small
feat, as an oﬃcer cannot ordinarily be expected to question a
judge’s probable cause determination. See Messerchmidt v.
Millender, 565 U.S. 535, 547 (2012) (describing the threshold
14                                                  No. 18-2212

for overcoming the good-faith presumption as a “high one”).
Some showing of highly unusual circumstances is necessary.
See United States v. Pless, 982 F.2d 1118, 1126 (7th Cir. 1992)
(explaining that, under Leon, “even evidence that has been ob-
tained pursuant to a search warrant unsupported by probable
cause is suppressible only in limited circumstances”). Reflect-
ing this high standard, we have found that Leon’s protection
did not apply only on rare occasions—indeed, on only one oc-
casion in recent years. See Owens v. United States, 387 F.3d 607,
608 (7th Cir. 2004) (concluding that Leon’s good-faith excep-
tion did not apply where a “barebones” aﬃdavit in a drug
case described only that three months earlier an informant
had bought “a quantity of crack” at a specified location).
    With the Leon framework in place, the parties approach
the good faith inquiry by focusing exclusively on the conduct
of the state law enforcement oﬃcers who sought and then ex-
ecuted the initial state search warrant. Neither Lickers nor the
government devote a word to the conduct of the FBI agent
who obtained and executed the federal warrant. But that is
where we conclude the focus should be given the combination
of two factors. First, the federal search yielded the evidence
that resulted in the federal prosecution and conviction Lickers
now challenges on appeal. Second, nothing about the prior
state proceedings, although they resulted in the dismissal of
charges on the basis of the state court’s ruling regarding the
police’s initial detention of Lickers in the park, raised ques-
tions for the federal agents about the integrity of the state
search warrant application that could somehow have infected
the subsequent federal application.
   To be sure, the record leaves unanswered how much the
FBI agent knew about the state court prosecution. The agent’s
No. 18-2212                                                    15

attaching the state court warrant application to the federal ap-
plication shows he at least knew there was a state investiga-
tion. But what we cannot tell, and what Lickers has failed to
oﬀer any evidence of, is whether the agent knew that a state
court prosecution followed and resulted in the suppression of
evidence, including the child pornography found on Lickers’s
phone, and dismissal of charges. We pause on this point to
underscore that, had the FBI agent possessed this knowledge,
it may have been relevant to the good faith determination,
and the better practice would have been to include the infor-
mation in the federal application. A state court’s suppression
ruling may inform a federal court’s subsequent assessment of
a federal warrant application.
    Ultimately, our review of the record leaves us of the firm
mind that the process that resulted in the application for, and
execution of, the federal search warrant reflected good faith
on the part of the federal agents. While it is true that the FBI
agent included in the federal application evidence suppressed
by the state court, it is equally true that the agent took care to
seek a new warrant to authorize a new, federal examination
of Lickers’s phone, computer, and digital camera. Nothing
suggests the federal application process reflected bad faith or,
more specifically, any awareness by the FBI agents who
sought or executed the warrant that it was lacking in any di-
mension or reflected the district judge abandoning her neutral
role.
   On this record, then, the good faith of the FBI agents can
be shown without delving into the propriety of their reliance
on the fruit of an unconstitutional search as found by the state
court. So we can leave for another day the question whether
we are required to exclude all traces of that knowledge from
16                                                No. 18-2212

our good-faith analysis under Leon, a question on which other
circuits have oﬀered diﬀering views. Compare United States v.
McClain, 444 F.3d 556, 565–66 (6th Cir. 2005) (applying Leon
good faith where an aﬃdavit supporting a search warrant
was tainted by evidence obtained in violation of the Fourth
Amendment) with United States v. Vasey, 834 F.2d 782, 789 (9th
Cir. 1987) (endorsing contrary reasoning and declining to ap-
ply the Leon good-faith exception).
     At a more general level, there was nothing impermissible
about the federal authorities choosing to seek the warrant as
part of pursuing a federal prosecution of Lickers following
the state court’s suppression ruling and dismissal of the state
charges. The Double Jeopardy Clause presented no barrier, a
conclusion implicit in the Supreme Court’s recent adherence
to the dual-sovereignty doctrine. See Gamble v. United States,
139 S. Ct. 1960 (2019); see also United States v. Heidecke, 900
F.2d 1155, 1160 (7th Cir. 1990) (explaining that the Fifth
Amendment does not bar a federal prosecution following ac-
quittal in state court). Nor did the prior state court rulings
somehow bind, bar, or estop the district court from consider-
ing and authorizing the federal search. See 3 Wayne Lafave, et
al., CRIMINAL PROCEDURE § 10.6(d) (4th ed.) (“For a ruling on
a motion to suppress in a prior case to have either conclusive
or presumptive eﬀect in a later case, there must be an identity
of parties. Thus, notwithstanding prior suppression by a state
court, a federal court may make an independent determina-
tion as to admissibility.”)
   At its core, Leon is about encouraging responsible and dil-
igent police work. See Leon, 468 U.S. at 912; see also United
States v. Glover, 755 F.3d 811, 818 (7th Cir. 2014) (“When an
oﬃcer acts within the scope of a search warrant, ‘penalizing
No. 18-2212                                                  17

the oﬃcer for the magistrate’s error, rather than his own, can-
not logically contribute to the deterrence of Fourth Amend-
ment violations.’”) (quoting Leon, 468 U.S. at 921). Every indi-
cation from the record is that the federal agents sought and
executed the warrant in good faith. While probable cause may
have been lacking from the state and federal warrants, Leon
applies to save the federal search and the evidence derived
from that search.
                               C
   We owe a final word to Lickers’s challenge to the district
court’s imposition of a lifetime of supervised release as sub-
stantively unreasonable and procedurally unsound.
    In its presentence investigation report, the probation oﬃce
recommended two concurrent 25-year terms of supervised re-
lease. Sentencing began with Lickers confirming that he had
read and reviewed the report with his counsel, including by
discussing the proposed conditions of supervised release.
Lickers’s counsel then argued for a reduced custodial sen-
tence on the basis that the district court was sure to impose a
meaningful term of supervised release with demanding con-
ditions—all designed to monitor Lickers’ behavior and mini-
mize the risks of his reoﬀending. At no point did Lickers’s
counsel contest probation’s recommendation or otherwise
suggest a diﬀerent term of supervised release.
   After announcing the custodial sentence, the district court
turned to supervised release and determined that a life term
was warranted because of Lickers’s risk of recidivism and on-
going need for treatment. At that point, neither Lickers nor his
counsel voiced any concern or raised any objection, and the
proceeding then wound to conclusion with the court asking
18                                                    No. 18-2212

whether either party “wish[ed] for any further elaboration as
to the reasons for imposing sentence.” By its terms, the ques-
tion invited inquiry into any aspect of the announced sen-
tence, including whether facts and circumstances justified
something less than a lifetime of supervised release. Both par-
ties answered no.
    The record lends itself to the conclusion that Lickers made
a conscious and deliberate choice not to ask the district court
to revisit or elaborate further on the propriety of a lifetime of
supervised release. He may therefore have waived the proce-
dural challenge he now wishes to advance on appeal to the
imposition of a life term of supervised release. See United
States v. St. Clair, No. 18-1933, 2019 WL 2399597, at *2 (7th Cir.
June 7, 2019) (concluding that the defendant waived a chal-
lenge to a particular condition of supervised release after re-
ceiving advance notice of the recommended condition in the
presentence report, reviewing the report with counsel, and
raising no objection at sentencing); United States v. Ranjel, 872
F.3d 815, 821 (7th Cir. 2017) (applying similar waiver princi-
ples to a challenge to the length of supervised release).
    Even if the better reading of the record is that Lickers for-
feited (but did not intentionally relinquish and thereby waive)
his procedural challenge to the length supervised release, we
would review any procedural challenge to the imposition of
the life term for plain error. See United States v. Oliver, 873 F.3d
601, 607 (7th Cir. 2017).
    Either way—waiver or forfeiture—we see no error in the
district court’s imposition of a lifetime of supervised release.
Indeed, Judge Darrow brought the same care to sentencing
Lickers that she did to his Fourth Amendment claims. The rec-
ord shows that she engaged in a thorough discussion of the
No. 18-2212                                                    19

sentencing factors delineated in 18 U.S.C. § 3553(a), empha-
sizing the danger Lickers presented to young children—evi-
denced foremost by a series of instant messages in which he
expressed his desire to engage in sexual contact with tod-
dlers—as well as his accompanying need for ongoing treat-
ment. Each of these reasons supported the imposition of a life
term of supervised release. See id. at 611 (explaining that “a
district court need only provide one overarching explanation
and justification” under § 3553(a) for both terms of imprison-
ment and supervised release).
   A lifetime of supervised release also fell within the advi-
sory range of the Sentencing Guidelines and therefore was
presumptively reasonable. See United States v. Gama-Gonzalez,
469 F.3d 1109, 1110 (7th Cir. 2006). So, too, have we upheld
terms of lifelong monitoring in similar child sex oﬀense cases.
See, e.g., United States v. Burrows, 905 F.3d 1061, 1067 (7th Cir.
2018); United States v. Fifer, 863 F.3d 759, 770 (7th Cir. 2017).
   For these reasons, we AFFIRM.